Citation Nr: 0418551	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability as 
caused by VA medical or surgical treatment of a right hip 
disability, including revision of a right total hip 
arthroplasty with acetabular component surgery, in July 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1972 to 
February 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, which denied the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for additional disability as caused by VA 
medical or surgical treatment of a right hip disability, 
including revision of a right total hip arthroplasty with 
acetabular component surgery, in July 1998.  The veteran 
entered notice of disagreement with this decision in November 
2001; the RO issued a statement of the case in June 2002; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in July 2002. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
addressed in this decision, and obtained all relevant 
evidence designated by the appellant; and there is no 
reasonable possibility that additional assistance in the form 
of a VA examination or VA medical opinions would further aid 
in substantiating the veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151. 

2.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability of 
the right hip that was caused by VA medical or surgical 
treatment of a right hip disability, including revision of a 
right total hip arthroplasty with acetabular component 
surgery, in July 1998. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability as caused by VA 
medical or surgical treatment of a right hip disability, 
including revision of a right total hip arthroplasty with 
acetabular component surgery in July 1998, have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
(West 2002) for additional disability as caused by VA medical 
or surgical treatment of revision of a right hip disability, 
including revision of a right total hip arthroplasty with 
acetabular component surgery, in July 1998.  In letters dated 
in November and December 2001 letter, the RO informed the 
veteran of the evidence needed to substantiate the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
RO advised the veteran that VA would request any information 
or evidence the veteran wanted VA to obtain, and any medical 
evidence from his doctors about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  Thus, the veteran has been advised which 
portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183; Pelegrini, supra. 

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, the original RO 
decision that is the subject of this appeal was entered in 
October 2001, after the enactment of VCAA.  However, as noted 
above, VCAA provisions were subsequently considered and 
complied with.  There is no indication that there is 
additional evidence to obtain; and there has been a complete 
review of all the evidence of record.  As further discussed 
below, the Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  In the present case, a 
substantially complete application was received in June 2000.  
Thereafter, in a rating decision dated in October 2001, the 
claim was denied.  Only after that rating action was 
promulgated did the AOJ, in November and December 2001, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant").  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
("There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error"). 

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in November and December 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letters, the RO 
requested that the veteran inform VA of "any additional 
information or evidence that you want us to try to get for 
you."  In a letter informing the veteran that his appeal had 
been certified to the Board, the RO informed him that he 
could submit additional evidence concerning his appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton, supra; see also 38 C.F.R. § 20.1102.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim, and the 
appellant has not identified any additional records or other 
evidence that has not been obtained.  VA specifically 
requested VA treatment records, and sought a VA (fee basis) 
examination and medical etiology opinion, which report was 
dated and received in May 2002.  The record contains a 
competent opinion addressing the question of aggravation of 
pre-existing right hip disability, as well as the propriety 
of VA medical and surgical treatment for the right hip in 
July 1998.  The medical evidence is sufficient to decide this 
appeal and there is no further duty to provide an examination 
or medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard, supra.

]Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his  
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II.  38 U.S.C.A. § 1151 Claim

The veteran filed the claim for compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 in June 2000.  Because the claim was filed on or after 
October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 (requiring only that additional 
disability be "the result of" VA hospital care, medical or 
surgical treatment, or examination) is not applicable.  The 
version of 38 U.S.C.A. § 1151 that became effective October 
1, 1997 is the applicable statute in this case.  The new law 
requires that the claimed additional disability be "caused 
by" VA hospital care, medical or surgical treatment, or 
examination, and further adds a "proximate cause" 
requirement that the additional disability be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a)	Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected. For 
purposes of this section, a disability or death 
is a qualifying additional disability or 
qualifying death if the disability or death was 
not the result of the veteran's willful 
misconduct and (1) the disability or death was 
caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran 
under any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate 
cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault 
on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable.

In this case, through his representative, the veteran 
contends that compensation under the provisions of 
38 U.S.C.A. § 1151 is warranted for additional disability of 
constant right hip pain, discomfort, and constant grinding in 
the right hip and groin.  The veteran's representative 
contends that the July 1998 right hip revision surgery by VA 
was unsuccessful.  

After a review of the lay and medical evidence in this case, 
whether or not specifically mentioned in this decision, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability claimed as caused by VA medical or surgical 
treatment of a right hip disability, including revision of a 
right total hip arthroplasty with acetabular component 
surgery, in July 1998.    

The evidence of record demonstrates that, prior to the July 
1998 revision of right total hip arthroplasty with acetabular 
component by VA, the veteran had developed avascular necrosis 
of the right hip secondary to high-dose corticosteroid 
treatment in the 1970s that required a right total hip 
replacement in 1982.  The veteran underwent a right hip 
revision in 1989.  The records associated with the right hip 
revision in 1989 reflect that the surgery in 1989 was 
necessitated by incapacitating or "disabling" right hip 
pain, including radiating pain and painful limitation of 
motion, that caused difficulty ambulating, required 
hospitalization, interfered with prolonged sitting, and 
required daily analgesics in the form of narcotics.  In 1989, 
the veteran also had loosening of the acetabular component 
and a shortened right leg.  At the time of the 1989 
hospitalization, the veteran spent the majority of his time 
in a wheelchair. 

At the time of the July 1998 right hip revision by VA, the 
medical records reflect that the veteran had pre-existing 
chronic right hip pain, painful limitation of motion of the 
right hip to about 70 degrees in flexion and 20 degrees in 
adduction, inability to walk more than one block, walking 
with a cane, right leg length discrepancy, and heterotopic 
ossification of the right hip.   

After the July 1998 surgery in question, the veteran 
continued to enter similar complaints of chronic right hip 
pain, painful limitation of motion of the right hip to about 
70 degrees in flexion and 20 degrees in adduction, inability 
to walk more than one block, walking with a cane, and was 
noted to have right leg length discrepancy.  For example, a 
June 2000 VA chaplain's note reflects that the veteran again 
complained of right hip pain, limitation of motion, 
difficulty with ambulation, and the need for a cane or 
crutches to ambulate.  VA treatment records dated from July 
1998 to a subsequent revision surgery in 2000 reflect 
continued complaints of right hip pain, and difficulty with 
ambulation.  Comparing the veteran's physical condition prior 
to the July 1998 right hip revision surgery, the Board finds 
that the evidence does not demonstrate additional disability.  
A December 1998 X-ray of the right hip reflects no evidence 
of infection, occult fracture, or loosening of the right hip.  
A May 2002 VA medical examination report includes the 
examiner's opinion that the July 1998 VA surgery did not 
cause "increased problems" to the veteran's pre-existing 
extensively diseased hip that had already warranted multiple 
revisions.  In determining whether additional disability 
exists following VA surgical or medical treatment in July 
1998, comparing the veteran's pre-existing physical condition 
with his subsequent physical condition, the Board finds that 
the veteran's chronic right hip pain, painful limitation of 
motion of the right hip, limited ability to ambulate that 
requires assistive devices such as a cane, and right leg 
length discrepancy were all symptoms that pre-existed the 
July 10, 1998 VA right total hip arthroplasty with acetabular 
component.  See 38 C.F.R. § 3.358(b) (2003) (physical 
condition immediately prior is to be compared with the 
subsequent physical condition). 

With regard to the veteran's contention that the July 1998 
right hip revision by VA failed to successfully alleviate the 
veteran's symptoms, the Board would point out that under the 
regulatory provisions of 38 C.F.R. § 3.358(b)(2) (2003), 
"[c]ompensation will not be payable under 38 U.S.C. § 1151 
for the continuance or natural progress of disease or 
injuries for which the . . . [medical or surgical treatment] 
was authorized."  The right hip revision was performed by VA 
to help alleviate the veteran's pre-existing symptoms and 
signs of chronic right hip pain, painful limitation of motion 
of the right hip to about 70 degrees in flexion and 20 
degrees in adduction, inability to walk more than one block, 
walking with a cane, right leg length discrepancy, and 
heterotopic ossification of the right hip.  The lack of 
success in alleviating pre-existing symptomatology is not 
contemplated as "additional disability" under 38 U.S.C.A. 
§ 1151, but is merely the continuance of pre-existing 
disability for which the July 1998 right hip surgery was 
authorized.  

As there is in fact no additional disability demonstrated 
following the July 1998 VA right hip revision, the Board does 
not reach the downstream questions of actual and proximate 
causation of additional disability.  Because the weight of 
the competent medical evidence demonstrates no additional 
disability in this case, the Board finds that the criteria 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as caused by VA medical or surgical 
treatment of a right hip disability, including revision of a 
right total hip arthroplasty with acetabular component 
surgery, in July 1998, have not been met or approximated.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.358.  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue on appeal; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability as caused by VA medical or surgical 
treatment of a right hip disability, including revision of a 
right total hip arthroplasty with acetabular component 
surgery, in July 1998, is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



